Citation Nr: 0901981	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an anxiety 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the benefits sought 
on appeal.  

In an August 2008 VA Form 21-4138 and at the October 2008 
hearing before the undersigned judge, the veteran and his 
representative withdrew the issues of entitlement to service 
connection for a colon condition, coronary artery disease, 
double vision, and a prostate condition.  These issues will 
not be addressed by the Board and are considered to be 
properly withdrawn in accord with 38 C.F.R. § 20.204.

In addition, as noted at the October 2008 hearing, the 
veteran clarified his position and indicated that he is 
seeking service connection for both an anxiety condition and 
PTSD separately.  Testimony was taken accordingly.  As such, 
the issues listed above have been recharacterized to reflect 
this.

The Board finds that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a November 2008 VA Form 21-4138, the veteran waived his 
right to have this evidence reviewed in the first instance by 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
bilateral hearing loss and tinnitus. In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here the veteran has a current diagnosis of bilateral hearing 
loss, documented in a May 2006 audiogram.  In addition, the 
Board finds the veteran is competent to identify the 
existence of his tinnitus.  See e.g., Jandreau v. Nicholson, 
No. 07-7029, slip op. at 5 (Fed. Cir. July 3, 2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional). 

As for the in-service incurrence of these conditions, the 
Board notes that a number of the veteran's service medical 
records have been destroyed by fire, as documented in March 
and April VA Forms 3101.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  Here, the 
veteran contends his hearing loss and tinnitus were incurred 
during his eight weeks of infantry training during which he 
was exposed to the noise of grenades and bazookas firing on a 
daily basis and without the benefit of ear protection.  At 
the October 2008 hearing before the undersigned judge, this 
in-service noise exposure was conceded.  Accordingly, as the 
first two elements of service connection have been 
established, a VA examination is necessary to adjudicate 
these claims.  The veteran has never been afforded a VA 
examination for his bilateral hearing loss or his tinnitus.  

As for his claim for service connection for an anxiety 
condition, at the October 2008 hearing and in other 
correspondence the veteran has contended this condition is 
secondary to his hearing loss.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

As entitlement to service connection for hearing loss has 
been remanded and because this remanded issue could be 
granted upon completion of the development sought, the 
outcome of the anxiety claim may be affected.  For these 
reasons, the Board finds that the anxiety claim is 
inextricably intertwined with the other pending service 
connection claims and a decision will be deferred pending 
readjucation of those other claims. This is in accordance 
with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in 
which the Court recognized that inextricably intertwined 
claims should not be adjudicated piecemeal.  If and only if 
service connection is established for bilateral hearing loss, 
the veteran should be afforded a VA examination to determine 
if his anxiety condition is related.  The file contains 
objective documentation of anxiety and his prescription for 
an anti-anxiety medication, although a formal diagnosis is 
not yet of record.

Finally, as noted above, the veteran seeks service connection 
not only for his anxiety condition, but also for PTSD.  At 
the October 2008 hearing, the veteran supplied testimony as 
to his current symptoms as well as the in-service stressors 
he believes caused his current PTSD.  The veteran should be 
afforded VCAA notice for this claim, and all proper 
development should be undertaken.

Accordingly, the case is REMANDED for the following action:
1.  Afford the veteran a VA audiological 
examination to 
ascertain the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current hearing loss or 
tinnitus are in any way causally related 
to service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for this 
examination and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  If and only if service connection is 
established for bilateral hearing loss, 
afford the veteran a VA examination to 
ascertain the nature and etiology of his 
anxiety condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's anxiety condition is 
causally related to or aggravated by 
service, or by his service-connected 
bilateral hearing loss.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

3.  As for his claim for service 
connection for PTSD, send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD.  Carry out all appropriate 
development of the claim.

After all of the above actions have been completed, 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




